Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1273 Page 1 of 34




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


   SHADRACH ENNIS, NICOLAAS
   VANLEEUWEN, and TERRANCE                                 MEMORANDUM DECISION AND
   JESCLARD, individually and on behalf of all             ORDER GRANTING IN PART, AND
   others similarly situated,                                    DENYING IN PART,
                                                              DEFENDANTS’ MOTION TO
           Plaintiffs,                                           DISMISS AMENDED
                                                             COLLECTIVE/CLASS ACTION
   v.                                                               COMPLAINT
   ALDER PROTECTION HOLDINGS, LLC, a
   Delaware limited liability company; ADAM
   SCHANZ, an individual; ADAM CHRISTIAN,
   an individual; KYLE DEMORDAUNT, an                              Case No. 2:19-cv-00512
   individual; DANE MCCARTNEY, an
   individual; and DOES I–X,
                                                                District Judge Clark Waddoups
           Defendants.


         Before the court is Defendants’ Motion to Dismiss Amended Collective/Class Action

 Complaint. (ECF No. 50.) As explained below, Defendants’ Motion is GRANTED in part and

 DENIED in part.

                                                Standard

         Under Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss a

 claim when the plaintiff fails to state a claim upon which relief can be granted. “‘The court’s

 function on a Rule 12(b)(6) motion is not to weigh potential evidence that the parties may

 present at trial but to assess whether the plaintiff’s complaint alone is legally sufficient to state a

 claim for which relief may be granted.’” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th

 Cir. 2003) (citation omitted).
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1274 Page 2 of 34




         “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

 allegations are true and construes them in the light most favorable to the plaintiff.” Hall v.

 Bellmon, 935 F.2d 1106, 1108 (10th Cir. 1991) (citing Scheuer v. Rhodes, 416 U.S. 232, 94 S.Ct.

 1683, 40 L.Ed.2d 90 (1974) ). “To survive a motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’

 ” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) ). Plausibility, in

 the context of a motion to dismiss, means that the plaintiff has alleged facts that allow the court

 to draw a reasonable inference that the defendant is liable for the misconduct alleged.

                                               Factual Background

         As Defendants note, Plaintiffs’ operative Complaint “span[s] fifty pages” and consists “of

 216 individually numbered paragraphs (many containing subparts) . . . .” (ECF No. 60 at 26.)

 The court briefly identifies the parties and provides a short summary of the facts alleged. But the

 court assumes the parties’ familiarity with the allegations contained in the operative Complaint.

 The facts necessary to resolution of the pending Motion are discussed in the court’s Analysis

 section.

         Defendant Alder Protection Holdings, LLC (Alder) “is a door-to-door sales company”

 “engaged in the business of selling, installing, and servicing electronic security equipment.”

 (ACC ¶¶ 9, 15, ECF No. 41 at 3, 5.) Defendant Adam Schanz “is the founder, owner, manager,

 and the Chief Executive Officer of” Alder. (ACC ¶ 10, ECF No. 41 at 4.) Defendant Adam

 Christian “is the General Counsel of Alder.” (ACC ¶ 10, ECF No. 41 at 4.) Defendant Kyle

 DeMordaunt is the Chief Financial Officer of Alder. (See ACC ¶ 12, ECF No. 41 at 4.)




                                                     2
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1275 Page 3 of 34




 Defendant Dane McCartney “is the President of Sales for Alder.” (See ACC ¶ 13, ECF No. 41 at

 5.)

         Alder “relies on individual sales representatives to sell its alarm services and products on

 a commission basis to residential customers throughout the United States.” (ACC ¶ 15, ECF No.

 41 at 5.) “The individuals who Alder recruits as door-to door sales representatives are

 predominantly college-age males who” typically work “during the summer months” (ACC ¶ 24,

 ECF No. 41 at 7.)

        Plaintiff Shadrach Ennis “worked for Alder from approximately January of 2016 to

 February of 2019.” (ACC ¶ 4, ECF No. 41 at 3.) Plaintiff Nicolaas Vanleeuwen “worked for

 Alder from approximately March of 2016 to January of 2019.” (ACC ¶ 6, ECF No. 41 at 3.)

 Plaintiff Terrance Jesclard “worked for Alder from approximately 2011 to 2018.” (ACC ¶ 7,

 ECF No. 41 at 3.)

        Plaintiffs allege that “Alder incentivizes sales representatives to forego immediate

 compensation in exchange for illusory promises of long-term wealth through the creation of

 ‘books of business’ that will pay guaranteed returns to them in the future.” (ACC ¶ 17, ECF No.

 41 at 3.) “Alder requires each sales representative to enter an independent contractor agreement

 that provides for how the sales representative will be compensated (the ‘Agreement(s)’).” (ACC

 ¶ 66, ECF No. 41 at 17.)

        Plaintiffs attached a copy of a 2017 Divisional Sales Manager Agreement to their

 operative Complaint as an example of a compensation Agreement that Alder requires its sales

 representatives to sign. (See ACC ¶ 68, ECF No. 41 at 18.) The 2017 Divisional Sales Manager

 Agreements granted Plaintiffs a “Contract Participation” under a “2017 Residual Equity Plan.”

 (See ECF No. 41-3 at 1.) The 2017 Residual Equity Plan and a separate document—Alder’s LLC


                                                  3
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1276 Page 4 of 34




 Agreement—contain provisions relevant to Plaintiffs’ Residual-based compensation.1 Plaintiffs

 do not attach a contract for any year other than for 2017, and it is unclear whether the same form

 of contract was in effect for other years at issue.

          The 2017 Divisional Sales Manager Agreement, the 2017 Residual Equity Plan, and

 Alder’s LLC Agreement are distinct from certain Promissory Notes and Confessions of

 Judgment that Plaintiffs allege Alder “required” them “to sign” “at the time they were hired by

 Alder and/or at various intervals throughout their relationship with Alder.” (ACC ¶ 36, ECF No.

 41 at 11.) Plaintiffs allege that Alder used the Notes and Confessions of Judgment “to control,

 intimidate, and retaliate against its sales representatives.” (ECF No. 41 at 11.)

                                                     Analysis

          Defendants made nine arguments in their opening Motion. (See ECF No. 50 at 7–35.)

 The court need only address seven of those arguments.2

     I.       Class Action Waivers

          Defendants argue that “[a]ll of the Amended Complaint’s class and collective action

 claims should be dismissed because each Plaintiff waived the right to pursue class or collective

 action claims against Alder and its officers” when they signed their respective 2017 Divisional

 Sales Manager Agreements. (See ECF No. 50 at 7, 9 n. 2.) Defendants, in making this argument,




 1
  Defendants attached copies of their “2017 Residual Equity Plan” (ECF No. 50-1) and “Amended and Restated
 Limited Liability Company Agreement” (ECF No. 50-2) to their Motion to Dismiss.
 2
  Defendants’ seventh argument was that “Plaintiffs’ claim under Utah’s Sales Representative Commission Payment
 Act fails against the individual Defendants because they are not principals.” (ECF No. 50 at 33.) In Opposition,
 Plaintiffs point out that “[t]he Complaint identifies Alder as the only Defendant against whom Plaintiffs asserts a
 claim under the Utah Sales Representative Commission Payment Act.” (ECF No. 55 at 53.) There is therefore no
 need to address Defendants’ seventh argument. Defendants’ ninth argument assumes that Defendants will prevail in
 dismissing all of Plaintiffs’ federal claims. (See ECF No. 50 at 35.) Because this court declines to dismiss all of
 Plaintiffs’ federal claims, there is no need to address Defendants’ ninth argument.


                                                          4
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1277 Page 5 of 34




 do not distinguish whether the waivers would apply to them in their individual capacities. Since

 the contract as alleged is only between Plaintiffs and the corporation, this is an issue that remains

 unresolved. Defendants argue that each of the 2017 Divisional Sales Manager Agreements

 contain a provision wherein each Plaintiff “‘waived, to the full extent permitted by applicable

 law, the right to participate in, or to be a member of, any class action or collective actions against

 Alder or any of its affiliates’ and in which [each Plaintiff] agreed that any claim ‘against Alder or

 any of its affiliates will be brought in his individual capacity and not as a plaintiff or class

 member in any purported class or representative proceeding.’” (See ECF No. 50 at 8–9 (citation

 omitted).)

         Plaintiffs make three arguments in response. First, they argue that “the class action

 waiver is not an appropriate basis to seek dismissal of plaintiff’s claims under rule 12(b)(6).”

 (ECF No. 55 at 5.) Second, they argue that “fact discovery is necessary to determine whether the

 agreements relied upon by Alder are the agreements that govern the parties’ dispute.” (ECF No.

 55 at 6.) Third, they argue that “Plaintiffs have sufficiently pleaded that the class action waiver is

 unenforceable” due to procedural and substantive unconscionability. (See ECF No. 55 at 6.)

         In reply, Defendants address Plaintiffs’ first and second arguments together in a single

 section—rather than separately. (See ECF No. 6 (“Plaintiffs argue that Rule 12(b)(6) is not the

 appropriate procedural vehicle to enforce the class and collective action waivers and that

 discovery is needed for the Court to determine whether to enforce the waivers.”).) In this section,

 Defendants cite to four cases to support their argument that a court may enforce a contractual

 waiver provision on a 12(b)(6) Motion to Dismiss.3 (See ECF No. 60 at 7.) But in each of those



 3
  [1] DeLuca v. Royal Caribbean Cruises, Ltd., 244 F. Supp. 3d 1342 (S.D. Fla. 2017); [2] Zako v. Hamilton Co.,
 No. 216CV166JCMPAL, 2019 WL 320552 (D. Nev. Jan. 23, 2019); [3] Birdsong v. AT & T Corp., No. C12-6175

                                                        5
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1278 Page 6 of 34




 four cases, it was undisputed that the contractual waiver relied on by the Defendant governed the

 parties’ disputes.4

          Here, Plaintiffs argue that “there may be more recent Agreements with somewhat

 different terms that superseded” the 2017 Divisional Sales Manager Agreements. (ECF No. 55 at

 6.) Defendants do not dispute that Plaintiffs may have signed agreements more recently than

 2017. (See ECF No. 60 at 6–8.) Rather than address this possibility directly, Defendants simply

 argue that “there is no question that each Plaintiff signed a contract unambiguously waiving the

 right to pursue claims against Alder or its affiliates in a class or collective action.” (ECF No. 60

 at 8.) Defendants’ decision to side-step the issue, and their failure to dispute that more recent

 agreements may exist, raises a question about whether the 2017 Divisional Sales Manager

 Agreements have been superseded.

         This court need not decide at this stage of the proceedings whether a class action waiver

 provision may properly be brought on a 12(b)(6) motion. Nor does it need to resolve Plaintiffs’

 unconscionability arguments. There is a reasonable question as to whether the 2017 Divisional

 Sales Manager Agreements govern the parties’ dispute. The court agrees with Plaintiffs that fact

 discovery on this issue is needed. The court therefore declines to dismiss Plaintiffs’ class and

 collective action claims at this time. Under the facts of this case, the issue of waiver and




 TEH, 2013 WL 1120783 (N.D. Cal. Mar. 18, 2013); [4] Lu v. AT & T Servs., Inc., No. C 10-05954 SBA, 2011 WL
 2470268 (N.D. Cal. June 21, 2011).
 4
   [1] Deluca, 244 F. Supp. 3d at 1344 (“The ticket contract contains terms and conditions that govern the
 relationship between Plaintiff and Royal Caribbean.”); [2] Zako, 2019 WL 8014077 at *1 (After Plaintiff resigned
 from his employment, “the parties entered into a severance agreement” that Plaintiff did not dispute governed his
 relationship with Defendant); [3] Birdsong, 2013 WL 1120783 at *2 (Plaintiff did not argue that the Release
 Agreement that she signed may have been superseded by a subsequent agreement—she only argued that the Release
 Agreement was unenforceable); [4] Lu, 2470268 at *1 (“Plaintiff signed a severance agreement in connection with
 the termination of his employment” that Plaintiff did not dispute governed his relationship with Defendant).


                                                         6
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1279 Page 7 of 34




 unconscionability, which are affirmative defenses, will best be resolved on a more complete

 record—such as would be available at trial or on a motion for summary judgment.

    II.      Fraud Claims

          Plaintiffs’ third cause of action is for “breach of contract.” (See ECF No. 41 at 35–36.)

 Plaintiffs’ seventh cause of action is for “common law fraudulent inducement,” and their eighth

 cause of action is for “common law fraud.” (ECF No. 41 at 39–40.) Defendants argue that

 Plaintiffs’ common law fraud claims should be dismissed for two reasons: [A] they are not

 pleaded with particularity as required by Rule 9(b), and [B] they are barred by the economic loss

 rule. (ECF No. 50 at 9.)

 A. Rule 9(b)

          “In alleging fraud or mistake, a party must state with particularity the circumstances

 constituting fraud or mistake.” Fed. R. Civ. P. 9(b). The Tenth Circuit “‘requires a complaint

 alleging fraud to set forth the time, place and contents of the false representation, the identity of

 the party making the false statements and the consequences thereof.’” Parrish v. Arvest Bank,

 717 F. App’x 756, 760 (10th Cir. 2017) (quoting Koch v. Koch., Indus., Inc., 203 F.3d 1202,

 1236 (10th Cir. 2000). “The purpose of Rule 9(b)” is “‘to ensure that the complaint provides the

 minimum degree of detail necessary to begin a competent defense.’” Fulghum v. Embarq Corp.,

 785 F.3d 395, 416 (10th Cir. 2015) (citation omitted).

          In Utah, “[t]he elements that a party must allege ‘to bring a claim sounding in fraud’ are

          (1) that a representation was made (2) concerning a presently existing material
          fact (3) which was false and (4) which the representor either (a) knew to be false
          or (b) made recklessly, knowing that there was insufficient knowledge upon
          which to base such a representation, (5) for the purpose of inducing the other
          party to act upon it and (6) that the other party, acting reasonably and in ignorance
          of its falsity, (7) did in fact rely upon it (8) and was thereby induced to act (9) to
          that party’s injury and damage.


                                                    7
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1280 Page 8 of 34




 Armed Forces Ins. Exch. v. Harrison, 70 P.3d 35, 40 (Utah 2003).

        Defendants argue that “Plaintiffs’ common law fraud claims assert only generalized,

 vague, non-specific allegations that do not satisfy the particularity standard.” (ECF No. 50 at 10.)

 Defendants also argue that “Plaintiffs’ allegations leave Defendants guessing who is alleged to

 have misrepresented what to whom and when.” (ECF No. 50 at 11.)

         In Opposition, Plaintiffs argue that Defendants “misrepresent[] the substance of the

 Complaint” by engaging in a “narrow dissection” of the Complaint that disregards supporting

 paragraphs in the Complaint that adequately describe Defendants’ fraud. The court agrees with

 Plaintiffs that Defendants’ arguments ignore specific allegations that are adverse to Defendants’

 position.

        An examination of paragraph 29 of the Amended Complaint is illustrative. That

 paragraph provides, in relevant part:

        For example, in or around March of 2016, Adam Schanz personally recruited Mr.
        Vanleeuwen by representing (1) that Mr. Vanleeuwen would earn $50,000 per
        month after his second summer sales season and (2) that as an example of Mr.
        Vanleeuwen’s earning potential, a certain rising-star sales representative for Alder
        was earning $150,000 per month (even though this individual was actually
        earning $20,000 per month).

 (Am. Compl. ¶ 29, ECF No. 41 at 8.) Defendants, addressing paragraph 29, argued:

        This paragraph alleges that, in or around March 2016, Schanz described the future
        earning potential available to Vanleeuwen from working as an Alder service
        provider years in the future. Even if the alleged statements were made, they did
        not relate to a presently existing material fact. Nor can Vanleeuwen have
        reasonably relied on any alleged descriptions of future earning potential that
        contradicted the written agreements he signed with Alder that described the terms
        of his compensation. Gold Standard, Inc. v. Getty Oil Co., 915 P.2d 1060, 1068
        (Utah 1996) (Holding that, in context of a fraud claim, “[u]nder the law of this
        state, a party cannot reasonably rely upon oral statements by the opposing party in
        light of contrary written information”).


                                                  8
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1281 Page 9 of 34




 (ECF No. 50 at 12.) In opposition, Plaintiffs argued:

         Despite the Motion’s arguments otherwise, the allegations in Paragraph 29 do
         relate to a presently existing material fact at the time the statements were made—
         Schanz’s statements about a current Alder representative’s earnings and the nature
         of the residual compensation model and how that would affect Vanleeuwen’s
         earnings at Alder.

 (ECF No. 55 at 25.) Defendants did not address Plaintiffs’ argument in Reply. (See ECF No. 60

 at 26–31.)

         Paragraph 29 identifies the party making the (allegedly) false statement: Adam Schanz.

 It alleges when Mr. Schanz made this statement: March of 2016. It alleges the content of the

 false representation: that an Alder salesperson was earning $150,000 per month even though he

 was only earning $20,000. The false statement was about a then existing fact: how much the

 Alder salesperson was earning in 2016. And, when read together with the other allegations in the

 Complaint, Paragraph 29 reveals the consequences of the false representation: that Mr.

 Vanleeuwen was persuaded to join Alder based, at least in part, on the possibility that his earning

 potential could be up to $150,000 per month. (See ACC ¶ 28, ECF No. 41 at 8 (“Alder

 representatives . . . made misrepresentations during in-person recruiting conversations, on which

 Plaintiffs relied . . . in deciding to work for Alder . . . .”).)

         Paragraph 29 is an example of Defendants’ willingness to simply ignore those allegations

 that satisfy Rule 9(b)’s heightened pleading standard. Defendants are not entitled to dismissal

 under Rule 9(b). Having reviewed the entirety of the Amended Collective/Class Action

 Complaint, the court is persuaded that it “provides the minimum degree of detail necessary” for

 Defendants to begin a competent defense. Fulghum 785 F.3d at 416.




                                                       9
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1282 Page 10 of 34




  B. Economic Loss Rule

          Plaintiffs’ breach of contract claim relates to the contracts that governed how they were

 compensated by Alder. Plaintiffs refer to these contracts as “the Agreements.” (See ACC ¶ 66,

 ECF No. 41 at 17 (“Alder requires each sales representative to enter an independent contractor

 agreement that provides for how the sales representative will be compensated (the

 ‘Agreement(s)’).”)) As noted above, the 2017 Divisional Sales Manager Agreement is one

 Agreement that provides for how sales representatives would be compensated. And, as discussed

 above, it is unclear whether the 2017 Divisional Sales Manager Agreement is the applicable

 agreement for each of the relevant years. But Plaintiffs have alleged that under whichever

 Agreement governs, “Alder has failed to pay Plaintiffs the compensation owed to them,

 including Residuals, commissions, bonuses, and has made improper deductions from their

 compensation.” (See ACC ¶ 101, ECF No. 41 at 28.) This is the basis of their breach of contract

 claim. (See ACC ¶ 152, ECF No. 41 at 36 (“Alder has breached its obligations to Plaintiffs and

 Claimants by, among other things, failing to pay commissions; failing to pay Monthly Residuals

 . . . .”).) Plaintiffs’ breach of contract claim does not appear to relate to the Notes and

 Confessions of Judgment that they signed.5 (See ACC ¶¶ 149–53, ECF No. 41 at 36.)

          Plaintiffs’ common law fraudulent inducement claim relates to the Notes and Confessions

 of Judgment. (See ACC ¶¶ 173–74, ECF No. 41 at 40.6) Plaintiffs “seek rescission of the Notes


 5
   Plaintiffs allege that “Alder uses promissory notes and confessions of judgment to control, intimidate, and retaliate
 against its sales representatives.” (ECF No. 41 at 11.) Plaintiffs also allege that they “did not receive any benefit in
 exchange for signing the Notes and COJs. In most cases, the Notes and COJs reflected fictional loans that were
 never actually made to Plaintiffs.” (ACC ¶ 45, ECF No. 41 at 13.) Plaintiffs further allege that Alder filed COJs
 against them, “which resulted in a judgment being entered before they were able to object or otherwise respond to
 the COJ.” (ACC ¶ 55, ECF No. 41 at 14.) According to Plaintiffs, the “Third District [State] Court set aside”
 judgments against Mr. Vanleeuwen, Mr. Ennis, and Mr. Jesclard. (ACC ¶¶ 56–58, ECF No. 41 at 14–15.)
 6
  (ACC ¶ 173, ECF No. 41 at 40 (“Alder and the Individual Defendants knew the misrepresentations were false and
 misleading at the time they were made and made them with intent to fraudulently induce Plaintiffs and Claimants to

                                                           10
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1283 Page 11 of 34




 and” Confessions of Judgment. (ACC ¶ 174, ECF No. 41 at 40.) They also argue that they are

 “entitled to punitive damages” for this claim.

          Plaintiffs’ common law fraud claim relates to both (1) the Agreements and (2) the Notes

 and Confessions of Judgment. (See ACC ¶¶ 181–82, ECF No. 41 at 42.7) Plaintiffs specifically

 allege that they were induced by the Defendants in this claim. (See ACC ¶ 181, ECF No. 41 at 42

 (“Ultimately, Defendants’ goal was to exploit Plaintiffs and Claimants by fraudulently inducing

 them to work for little or no compensation.”) (bold added).)

          Both parties appear to agree that Utah law controls these three claims. In Utah, “[t]he

 elements that a party must allege ‘to bring a claim sounding in fraud’ are” identical to those for a

 fraudulent inducement claim. See Armed Forces Ins. Exch. v. Harrison, 70 P.3d 35, 40 (Utah

 2003).

          “‘Fraudulent inducement’ combines both contract and tort law concepts and is thus at

 the juncture point of contract and tort law.” 48 Am. Jur. Proof of Facts 3d 329. “Essentially,

 ‘fraudulent inducement’ occurs when a party to a contract was induced to enter into that contract

 by fraud of the other party.” Id. “Because such fraud negates the ‘meeting of the minds’ required

 in a contract, the defrauded party has the right to avoid the contract or seek damages, depending

 upon the specific circumstances and the election of the defrauded party.” Id.




 sign the Notes and COJs.” (emphasis added).); see also ACC ¶ 174 (“Plaintiffs and Claimants seek rescission of the
 Notes and COJs, as well as attorney fees and costs.”).)
 7
   (ACC ¶ 181, ECF No. 41 at 42 (“Defendants intended for Plaintiffs and Claimants to rely on these
 misrepresentations and omissions in deciding to work for Alder, in agreeing to Residual-based compensation plans
 (including the 2017 Residual Equity Plan), and in executing the Agreements, Notes, and COJs.”) see also ACC ¶
 182 (“Defendants’ misrepresentations and omissions were material to and were relied on by Plaintiffs and Claimants
 with respect to their decisions to work for Alder, to agree to Residual-based compensation plans (including the 2017
 Residual Equity Plan), and to execute the Agreements, Notes, and COJs.”).)


                                                         11
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1284 Page 12 of 34




         Utah Supreme Court precedent confirms that a contract induced by fraud is voidable.

 Frailey v. McGarry, 211 P.2d 840, 845 (Utah 1949) (“It must be remembered that a contract

 induced by fraud, false representations, mistake, etc., is not void but only voidable, and it is

 entirely within the right of the injured party to affirm it or treat it as valid and subsisting.”);

 Ockey v. Lehmer, 189 P.3d 51, 56 (Utah 2008) (“Contracts that offend an individual, such as

 those arising from fraud, misrepresentation, or mistake, are voidable.”); United States v.

 Johnson, 584 F.3d 995, 1003 (10th Cir. 2009) (“While under Utah law a contract induced by

 fraud or false representations is not void at its inception, it is, nevertheless voidable.”) (internal

 quotation marks omitted) (citations omitted)).

         As discussed above, it is clear that Plaintiffs seek to avoid the Notes and Confessions of

 Judgment. (ACC ¶ 174, ECF No. 41 at 40 (“Plaintiffs and Claimants seek rescission of the Notes

 and COJs . . . .”) But is not clear from the Complaint that Plaintiffs seek to avoid the

 compensation Agreements. Indeed, Plaintiffs’ breach of contract claim is based on the theory

 that Defendants owe them money under the compensation Agreements. (See ACC ¶ 151, ECF

 No. 41 at 36.) In their opposition, Plaintiffs explain that they “are not seeking to rescind the

 [compensation] Agreements . . . .” (ECF No. 55 at 54.) But they argue that it is possible that this

 court might find those Agreements to be unconscionable and acknowledge the possibility that

 they may be rescinded. Because the possibility exists that the compensations Agreements may be

 rescinded, Plaintiffs’ breach of contract claim may be in tension with their common law fraud

 claim. Rule 8(d)(3) of the Federal Rules of Civil Procedure allows Plaintiffs to assert

 inconsistent claims. Fed. R. Civ. P. 8(d)(3) (“A party may state as many separate claims or

 defenses as it has, regardless of consistency.”). The possible inconsistency between the claims is

 not—by itself—a bar to Plaintiffs bringing their fraud claims. But Defendants argue that the


                                                    12
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1285 Page 13 of 34




 economic loss rule is. (See ECF No. 50 at 37 (“The economic loss rule bars Plaintiffs’ common

 law fraud claims.”).)

         “The economic loss rule marks the fundamental boundary between contract law and tort

 law.” Chinitz v. Ally Bank, No. 2:19-CV-00059, 2020 WL 1692817, at *4 (D. Utah Apr. 7, 2020)

 (citing Reighard v. Yates, 285 P.3d 1168, 1176 (Utah 2012)). “Generally speaking, the economic

 loss rule prevents the recovery of purely economic damages under a tort theory ‘when a contract

 covers the subject matter of the dispute.’” Id. (citation omitted). “Therefore, ‘when a conflict

 arises between parties to a contract regarding the subject matter of that contract, the contractual

 relationship controls, and parties are not permitted to assert actions in tort in an attempt to

 circumvent the bargain they agreed upon.’” Id. (citation omitted). “The application of the

 economic loss rule depends on ‘whether a duty exists independent of any contractual obligations

 between the parties.’” Id. (citation omitted). “‘Once there is a contract, any tort claim must be

 premised upon an independent duty that exists apart from the contract.’” Id. (citation omitted).

 “In contrast, all contractual duties—and any breach of those duties—must be enforced through

 contract law.” Id. “If, however, an independent duty exists that does not overlap with a

 contractual duty, the economic loss rule does not bar a party from bringing a tort claim based on

 that independent duty.” Id.

      Plaintiffs argue that the economic loss rule bars neither their (1) fraudulent inducement

 claim nor (2) their common law fraud claim. (See ECF No. 55 at 32.)

  1. Fraudulent Inducement Claims

         In their Amended Collective/Class Action Complaint, Plaintiffs allege that “Alder

  required Plaintiffs . . . to sign Notes and [Confessions of Judgment] at the time they were hired

  by Alder and/or at various intervals throughout their relationship with Alder.” (Am. Compl. ¶


                                                   13
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1286 Page 14 of 34




  36, ECF No. 41 at 11.) They also allege that Alder “initially presented the Notes and

  [Confessions of Judgment] as standard onboarding and annual paperwork.” (Am. Compl. ¶ 37,

  ECF No. 41 at 11.)

         Plaintiffs further allege that Defendants “had a policy and practice of inducing Plaintiffs

  and Claimants to sign the Notes and the [Confessions of Judgment] through representations that

  were false and/or misleading by omission.” (Am. Compl. ¶ 171, ECF No. 41 at 39.) Plaintiffs

  allege that these misrepresentations include:

     •   “That the Promissory Notes and COJs were standard employee onboarding forms.”
     •   “That compensation reported to the IRS on 1099 forms was income to Plaintiffs and
         Claimants that was fully earned.”
     •   “That the sales representatives’ own ‘books of business’ were worth extremely large
         amounts.”
     •   “That sales representatives from prior sales seasons were earning amounts far in excess
         of their actual income.”
     •   “That Alder was entitled to withhold amounts previously earned by Plaintiffs if they
         chose to not sign the Notes and COJs.”
 (Am. Compl. ¶ 171, ECF No. 41 at 39.)

         Plaintiffs allege that “[t]hese misrepresentations were material to Plaintiffs’ and

 Claimants’ decision . . . to execute the various Notes and COJs that were presented to them

 throughout the course of their relationship with Alder,” and allege that they “relied on these

 misrepresentations in executing the Notes and [Confessions of Judgment].” (Am. Compl. ¶ 172,

 ECF No. 41 at 39–40.)

         Defendants argue that “[t]he economic loss rule bars Plaintiffs’ fraudulent inducement

 claim” because the “promissory notes and confessions of judgment were part and parcel of the

 Plaintiffs’ contractual relationship with Alder.” (ECF No. 60 at 31.) In contrast, Plaintiffs argue


                                                  14
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1287 Page 15 of 34




 that the economic loss rule does not bar their fraudulent inducement claim because the

 misrepresentations described above “were not duplicated by any representation found in the

 Notes or” Confessions of Judgments. (ECF No. 55 at 35.)

        In HealthBanc, the Utah Supreme Court was asked “to decide whether the ‘economic loss

 rule’ in Utah law extends to the tort of fraudulent inducement.” HealthBanc Int'l, LLC v. Synergy

 Worldwide, Inc., 435 P.3d 193, 194 (Utah 2018). The Utah Supreme Court declined to answer

 that question. The Utah Supreme Court only held that the economic loss rule applied to bar the

 fraudulent inducement claim before it because that tort claim was a mere duplication of the

 party’s contract claim. See HealthBanc, 435 P.3d at 196. The Utah Supreme Court deferred

 answering “the broad[er] question of whether there may ever be a fraudulent inducement

 exception to the economic loss rule in Utah.” Id. The Utah Supreme Court explained “that the

 economic loss rule applies where a party’s tort claims are entirely duplicative of its contract

 claims.” Id. at 198.

        The court proceeds in two steps. First, the court addresses whether Plaintiffs’ fraudulent

 inducement claim is a duplication of its contract claim. Concluding that it is not, the court

 proceeds to the second step—and predicts that the Utah Supreme Court would hold, under the

 facts of this case, that a fraudulent inducement exception to the economic loss rule exists under

 Utah law.

    a. Plaintiffs’ Fraudulent Inducement Claim is Not a Duplication of its Breach of Contract
       Claim

        A close examination of HealthBanc is helpful to understand why Plaintiffs’ fraudulent

 inducement claim is not a duplication of its breach of contract claim.

        In HealthBanc the Plaintiff LLC, through a royalty agreement, “assigned its rights” in a

 formula to the Defendant corporation. HealthBanc, 435 P.3d at 194–95. The Defendant
                                                  15
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1288 Page 16 of 34




 “specifically requested that the royalty agreement include representations and warranties that”

 the Plaintiff owned the formula “and associated intellectual property rights.” Id. at 195. The

 Plaintiffs agreed to a warrant expressly in the contract representing that it was the “sole and

 exclusive owner of the entire rights” to the formula, including intellectual property rights Id.

        After the Plaintiff sued the Defendant, the Defendant “filed a counterclaim, asserting

 that” the Plaintiff did not own the formula. Id. “On that premise,” Defendant alleged

 “counterclaims sounding in breach of contract and tort.” Id. “The breach of contract claim”

 alleged that Plaintiff had breached the contract in which Plaintiff had represented that it was the

 sole and exclusive owner of the formula. Id. The “tort claim allege[d] fraudulent inducement on

 the ground that [Plaintiff] misrepresented that it ‘had the exclusive right to use sign or sell the

 [formula] and its associated intellectual property rights.’” Id.

        The Utah Supreme Court found that Defendants’ “fraudulent inducement claim” arose

 “out of the same central allegation” as its breach of contract claim—“‘the assertion that

 [Plaintiff] misrepresented it ‘had the exclusive right to use assign, or sell the [formula] and its

 associated intellectual property right.’” Id. at 196. In other words, the “fraudulent inducement

 claim” overlapped “completely with [the] contract claim—in the sense that the alleged fraudulent

 inducement is also a breach of warranty in the contract.” Id. In a case like that, “where the

 party’s tort claim is a mere duplication of a contract claim, there is no exception to the economic

 loss rule.” Id. The claim for fraudulent inducement was an attempt to assert, as a tort, a contract

 claim for breach of an express warranty. The alleged fraudulent misrepresentations were

 subsumed and included in the contract promises.

        Here, Plaintiffs argue that “Adler’s acts of fraudulent inducement occurred prior to

 Plaintiffs’ execution of the various individual Notes and [confessions of judgments] and were not


                                                   16
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1289 Page 17 of 34




 restated or duplicated in the Notes and COJs.” (ECF No. 55 at 34.) The court agrees with

 Plaintiffs that they have adequately alleged that the fraudulently inducing statements were made

 prior to Plaintiffs’ execution of the various individual Notes and confessions of judgment. They

 assert that they would not have entered into the contracts, i.e., the notes and confessions of

 judgments, had they not been misled by the fraudulent statements. And, accepting the allegations

 in the Amended Complaint as true, and construing those allegations in the light most favorable to

 the Plaintiffs, the court agrees that the fraudulent statements were not duplicated in any contract

 between Plaintiffs and Defendants. The court is satisfied that, at this stage of the proceedings,

 Plaintiffs’ fraudulent inducement tort claim cannot be barred by the economic loss rule on the

 basis that it is “a mere duplication of” Plaintiffs’ contract claim. In other words, HealthBanc’s

 holding does not—as Defendants suggest—bar Plaintiffs from bringing their fraudulent

 inducement claim.

    b. Erie Analysis

     “‘When the federal courts are called upon to interpret state law, the federal court must look

 to the rulings of the highest state court, and, if no such rulings exist, must endeavor to predict

 how that high court would rule.’” Stickley v. State Farm Mut. Auto. Ins. Co., 505 F.3d 1070,

 1077 (10th Cir. 2007) (quoting Johnson v. Riddle, 305 F.3d 1107, 1118 (10th Cir.2002)). “If

 there be no decision by that court then federal authorities must apply what they find to be the

 state law after giving ‘proper regard’ to relevant rulings of other courts of the State.” Id. “The

 decision of an intermediate appellate state court ‘is a datum for ascertaining state law which is

 not to be disregarded by a federal court unless it is convinced by other persuasive data that the

 highest court of the state would decide otherwise.’” Id.




                                                  17
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1290 Page 18 of 34




        As discussed above, the Utah Supreme Court deferred resolving the question as to

 whether fraudulent inducement may be an exception to the economic loss rule. HealthBanc, 435

 P.3d at 198 (“[W]e do not foreclose the possibility of a fraudulent inducement exception in some

 other circumstance. But we conclude that we need not reach that question here.”).) But Plaintiffs

 argue that the Utah Supreme Court “has previously held that ‘a plaintiff may,’ despite the

 economic loss rule, ‘recover purely economic losses in cases involving intentional torts,

 [including] fraud . . . .’” (ECF No. 55 at 34 (bold added) (quoting Am. Towers Owners Ass’n,

 Inc. v. CCI Mech., Inc., 930 P.2d 1182, 1190 n. 11 (Utah 1996)).

        Here, Plaintiffs rely on a footnote from American Towers, a Utah Supreme Court case

 from 1996, to suggest that the Utah Supreme Court has held that fraud claims fall categorically

 outside of the ambit of the economic loss rule. The Utah Supreme Court made a similar

 suggestion in SME Industries—again in a footnote—in 2001. See SME Indus., Inc. v. Thompson,

 Ventulett, Stainback & Assocs., Inc., 28 P.3d 669, 680 n. 8 (Utah 2001) (“However, plaintiffs

 may recover purely economic losses in cases involving intentional torts such as fraud, business

 disparagement, and intentional interference with contract.”) (quoting American Towers, 930 P.2d

 at 1190 n. 11)). But both American Towers and SME Industries were decided before the Utah

 Supreme Court’s 2002 decision, Hermansen v. Tasulis, 48 P.3d 235 (Utah 2002). In Hermansen,

 the Utah Supreme Court “expressly adopted [an] independent duty-based rule . . . and held that

 ‘the initial inquiry in cases where the line between contract and tort blurs is whether a duty exists

 independent of any contractual obligations between the parties.’” Grynberg v. Questar Pipeline

 Co., 70 P.3d 1, 13 (Utah 2003) (quoting Hermansen, 48 P.3d at 240)). After expressly adopting

 the independent duty-based rule in Hermansen in 2002, the Utah Supreme Court noted that it

 does “not find American Towers . . . and SME Industries persuasive authority regarding the


                                                  18
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1291 Page 19 of 34




 current state of the economic loss rule in . . . Utah.” Grynberg, 70 P.3d at 13. Thus, to the extent

 that Plaintiffs urge this court to rely on American Towers as a basis to endeavor to predict that

 fraudulent inducement is an exception to the economic loss rule in Utah, this court declines to do

 so.

          To predict whether the Utah Supreme Court would hold that Plaintiffs’ fraudulent

 inducement claim is barred by the economic loss rule, this court must predict whether the Utah

 Supreme Court would recognize “a duty . . . independent of any contractual obligations between

 the parties.” Hermansen, 48 P.3d at 240; see also KTM Health Care Inc. v. SG Nursing Home

 LLC, 436 P.3d 151, 170 (Utah Ct. App. 2018) (“Thus, to determine whether the economic loss

 rule bars a cause of action sounding in tort, we focus on the nature of the duties existing between

 the parties, and specifically on whether the duties existing between the parties arise as a result of

 the parties’ contract or arise from other non-contractual sources.”) Plaintiffs suggest that the

 Utah Supreme Court would recognize a “duty not to commit fraud that exists independently of

 any contractual relationship.” (See ECF No. 55 at 36.) This court articulates the duty differently.

 Rather than a duty not to commit fraud, this court believes there are at least three reasons to

 believe that the Utah Supreme Court would hold that Utah recognizes a duty to tell the whole

 truth.

          First, relevant Model Utah Jury Instructions related to fraud directly support the

 proposition that there exists in Utah a duty to speak the whole truth. See Model Utah Jury

 Instructions 2d CV 1807 (“If [name of defendant] made a statement, then [he] had a duty to tell

 the truth about the matter, to make a fair disclosure, and to prevent a partial statement from being

 misleading or giving a false impression.” Model Utah Jury Instructions 2d CV 1807. While it is

 true that the Utah Supreme Court has recognized that the Model Utah Jury Instructions “are


                                                   19
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1292 Page 20 of 34




 merely advisory and do not necessarily represent correct statements of Utah law,” Jones v.

 Cyprus Plateau Min. Corp., 944 P.2d 357, 359 (Utah 1997), it has also noted that a statement of

 the law’s inclusion in the model instructions “suggests that Utah district courts regularly apply”

 that statement of the law, “and that people generally have begun to rely on the rule.” See C.R.

 England v. Swift Transportation Co., 437 P.3d 343, 351 (Utah 2019). Based on the Model Utah

 Jury Instructions recognition of a person’s duty to speak the truth, this court predicts that the

 Utah Supreme Court would hold that such a duty exists in Utah. Such a duty is independent of

 the promises already included in the contract unless the express promise is included in the

 contract itself.

         Second, the Utah Supreme Court has previously relied on the “Fraud and Deceit” section

 of the second edition of American Jurisprudence, an encyclopedia of United States law, to

 determine the elements of constructive fraud. See Jensen v. IHC Hosps., Inc., 944 P.2d 327, 339

 (Utah 1997). Based on the Utah Supreme Court’s previous reliance on this source to inform Utah

 law, this court predicts that the Utah Supreme Court would rely on this same source to determine

 whether Utah law recognizes a duty to speak the truth. That source provides, in relevant part, that

 “[i]n general, once a person undertakes to speak, that person assumes a duty to tell the whole

 truth and to make a full and fair disclosure as to the matters about which the person assumes to

 speak.” 37 Am. Jur. 2d Fraud and Deceit § 203. Because the Utah Supreme Court has previously

 relied on the Fraud and Deceit section of the second edition of American Jurisprudence, and

 because that source indicates that there does exist a duty to speak the truth, the court predicts that

 the Utah Supreme Court would hold that such a duty does, in fact, exist in Utah.

         Third, a Utah Court of Appeals case provides support that the Utah Supreme Court would

 hold that Utah law imposes a duty to speak the whole truth. In 2018 the Utah Court of Appeals


                                                  20
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1293 Page 21 of 34




 decided KTM Health—a decision issued after the Utah Supreme Court’s HealthBanc decision.

 See KTM Health Care Inc. v. SG Nursing Home LLC, 436 P.3d 151, 170 (Utah Ct. App. 2018).

 In KTM Health, the Utah Court of Appeals noted that fraud-based claims can “lie outside the

 scope of the economic loss rule, as long as they are grounded in an independent, non-contractual

 duty that is separate from the duties agreed upon in the parties’ operative contract.” KTM Health,

 436 P.3d at 170. The Utah Court of Appeals later approvingly cited a federal case from the

 District of Utah that interpreted Utah law and “allow[ed] a claim for fraud in the inducement to

 proceed because that claim included allegations that the defendant ‘committed a tort before the

 contract was ever entered into’ by allegedly misrepresenting ‘facts before the’ contract was

 awarded.” KTM Health Care Inc. v. SG Nursing Home LLC, 436 P.3d 151, 171–72 (Utah Ct.

 App. 2018) (quoting Associated Diving & Marine Contractors, L.C. v. Granite Const. Co., No.

 2:01CV330 DB, 2003 WL 25424908, at *6–7 (D. Utah July 11, 2003)). That federal case did not

 specifically find that Utah law imposes a duty on speakers to tell the whole truth. But because the

 Utah Court of Appeals acknowledged that a fraud-based claim can only lie outside of the

 economic rule if it is based on an independent, non-contractual duty, and because the court

 implied that it would hold that a fraudulent inducement claim based on misrepresentations made

 prior to contract formation is not barred by the economic loss rule, it follows that the Utah Court

 of Appeals would hold that a speaker has a duty to tell the whole truth prior to contract

 formation. As discussed above, “[t]he decision of an intermediate appellate state court is a datum

 for ascertaining state law . . . .” Stickley, 505 F.3d at 1077 (internal quotation marks omitted)

 (citation omitted). KTM Health is persuasive authority for this court to predict that the Utah

 Supreme Court would hold that Plaintiffs’ fraudulent inducement claim—which alleges

 misrepresentations made prior to their signing the Notes and Confessions of Judgment—is not


                                                  21
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1294 Page 22 of 34




 barred by the economic loss rule. Because the existence of an independent duty is a prerequisite

 to this conclusion, the court predicts that the Utah Supreme Court would hold that Utah law

 imposes an independent duty on a speaker to tell the whole truth.

        For these reasons, this court predicts that the Utah Supreme Court would hold that Utah

 law imposes an independent duty on a speaker to tell the whole truth.

        To summarize, the court finds that Plaintiffs have adequately alleged that Defendants’

 fraudulently inducing statements were made prior to Plaintiffs’ execution of the various

 individual Notes and confessions of judgment. And the court finds that Plaintiffs’ fraudulent

 inducement claim is not a mere duplication of its breach of contract claim. Finally, this court

 predicts that the Utah Supreme Court would hold that Defendants owed Plaintiffs’ a duty to

 speak the whole truth. Based on this independent duty, the fraud in the inducement claim can

 proceed because Plaintiffs have included allegations that the Defendants committed a tort before

 the Notes and Confessions of Judgment were executed by allegedly misrepresenting facts before

 Plaintiffs’ signed those agreements.

  2. Common Law Fraud Claim

        As discussed above, Plaintiffs’ common law fraud claim relates to both (1) the

 Agreements and (2) the Notes and Confessions of Judgment. (See ACC ¶¶ 181–82, ECF No. 41

 at 42.) And as noted above, under Utah law the elements of a fraudulent inducement claim and a

 common law fraud claim are identical. This court has already held that Plaintiffs’ fraudulent

 inducement claim relating to the Notes and Confessions of Judgment is not barred by the

 economic loss rule. The court holds that Plaintiffs’ common law fraud claim, as it relates to the

 Notes and Confessions of Judgment, is also not barred by the economic loss rule. The court

 limits its discussion in this section to the compensation Agreements.


                                                 22
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1295 Page 23 of 34




        Plaintiffs allege that “Defendants had a policy and practice of inducing Plaintiffs . . . to

 provide Alder with uncompensated or undercompensated services through representations that

 were false and/or misleading by omission.” (ACC ¶ 177, ECF No. 41 at 40.) Plaintiffs allege that

 these misrepresentations included “[s]tatements in recruiting brochures and other advertising and

 recruiting materials that sales representatives from prior sales seasons were earning amounts far

 in excess of their actual income.” (ACC ¶ 178, ECF No. 41 at 41.) Plaintiffs also alleged that

 Adam Schanz, the CEO of Alder, personally recruited Mr. Vanleeuwen by representing that “as

 an example of Mr. Vanleeuwen’s earning potential, a certain rising-star sales representative for

 Alder was earning $150,000 per month (even though this individual was actually earning

 $20,000 per month).” (ACC ¶ 29, ECF No. 41 at 8.) Plaintiffs allege that “Defendants intended

 for Plaintiffs . . . to rely on these misrepresentations and omissions in deciding to work for Alder,

 [and] in agreeing to Residual-based compensation plans (including the 2017 Residual Equity

 Plan) . . . .” (ACC ¶ 29, ECF No. 41 at 42.)

        As it did with the Notes and Confessions of Judgment, the court finds that Plaintiffs’ have

 adequately alleged that Defendants’ misrepresentations were made prior to Plaintiffs’ execution

 of the compensation Agreements. And, accepting the allegations in the Amended Complaint as

 true, and construing those allegations in the light most favorable to the Plaintiffs, the court agrees

 that the misrepresentations were not duplicated in any contract between Plaintiffs and

 Defendants. The court is satisfied that, at this stage of the proceedings, Plaintiffs’ common law

 fraud claim is not a “a mere duplication of” Plaintiffs’ contract claim.

        This court has already predicted that the Utah Supreme Court would hold that Utah law

 imposes an independent duty on a speaker to tell the whole truth. Based on this independent

 duty, the common law fraud claim is not barred by the economic loss rule because Plaintiffs have


                                                  23
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1296 Page 24 of 34




 included allegations that the Defendants committed a tort before the compensation Agreements

 were executed.

    III.      Securities Law

     Plaintiffs’ Ninth Cause of Action is titled “Securities Fraud Utah Code § 61-1-1, et seq. and

 Section 10(b) of The Exchange Act and Rule 10b-5).” (ECF No. 41 at 44.) Plaintiffs allege that

 “Alder created an Unlawful Equity Plan in 2017” that they allege “offers a security under federal

 and state law.” (ACC ¶ 110, ECF No. 41 at 28–29.) More specifically, they allege that “[t]he

 LLC equity interests offered in the Alder Equity Plan are . . . ‘securities’ under Utah and federal

 law.” (ACC ¶ 190, ECF No. 41 at 44.) Plaintiffs allege that the Alder Equity Plan constitutes “‘a

 certificate of interest or participation in a profit-sharing agreement,’ an LLC interest, and an

 investment contract.” (ACC ¶ 190, ECF No. 41 at 44.)

    Defendants argue that “Plaintiffs’ Ninth Cause of Action for alleged violations of federal and

 state securities law should be dismissed” for four reasons: (A) “Plaintiffs’ federal securities

 claim fails to comply with the Private Securities Litigation Reform Act,” (B) Plaintiffs’

 participation in Alder’s 2017 Residual Equity Plan did not involve a security,” (C) “Plaintiffs

 have not pleaded any alleged statements or omissions with particularity,” and (D) “Plaintiffs

 have not pleaded any alleged statements or omissions in connection with the offer, purchase, or

 sale of any claimed security.” (ECF No. 55 at 37–49.)

    A. PLSRA Argument

           As noted above, Plaintiffs’ Ninth Cause of Action is entitled “Securities Fraud Utah Code

 § 61-1-1, et seq. and Section 10(b) of The Exchange Act and Rule 10b-5).” (ECF No. 41 at 44

 (bold added).) “A plaintiff suing under Section 10(b) . . . bears a heavy burden at the pleading

 stage.” In re Level 3 Commc'ns, Inc. Sec. Litig., 667 F.3d 1331, 1333 (10th Cir. 2012). To


                                                  24
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1297 Page 25 of 34




 properly state a claim for securities fraud, a plaintiff’s complaint must allege facts supporting the

 following:



        (1) the defendant made an untrue or misleading statement of material fact, or
        failed to state a material fact necessary to make statements not misleading; (2) the
        statement complained of was made in connection with the purchase or sale of
        securities; (3) the defendant acted with scienter, that is, with intent to defraud or
        recklessness; (4) the plaintiff relied on the misleading statements; and (5) the
        plaintiff suffered damages as a result of his reliance.

 Adams v. Kinder-Morgan, Inc., 340 F.3d 1083, 1095 (10th Cir. 2003). “Prior to passage of the

 PSLRA, Fed.R.Civ.P. 9(b) set the standard for the level of particularity required when pleading

 the elements of a securities fraud claim.” Id. (citation omitted). “In 1995, Congress heightened

 the pleading standard for federal securities fraud claims with the passage of the PSLRA.” Id. “To

 achieve its purpose, the PSLRA . . . strengthened what is required [to] adequately plead” the first

 and third elements listed above. Id.

        The PLSRA “increased the burden on a plaintiff’s pleading of the first element of a

 securities fraud action” by requiring that “‘the complaint . . . specify each statement alleged to

 have been misleading, the reason or reasons why the statement is misleading, and, if an

 allegation regarding the statement or omission is made on information and belief, the complaint

 shall state with particularity all facts on which that belief is formed.’” Id. (quoting 15 U.S.C. §

 78u-4(b)(1)).

        Defendants argue that Plaintiffs’ securities fraud claim fails to satisfy any of the elements

 required under the PSLRA. The court agrees that the operative Complaint does not satisfy the

 first element. The operative Complaint does not “specify each statement alleged to have been

 misleading, [and] the reason or reasons why the statement is misleading.” Having determined

 that the operative Complaint does not satisfy the first required element, the court need not
                                                  25
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1298 Page 26 of 34




 address the remaining elements. Plaintiffs’ ninth cause of action brought under Section 10(b) of

 the Exchange Act is dismissed without prejudice.

    B. Defendants Have Failed to Demonstrate that the Residual Plan Does Not Involve a
       Security

        Defendants argue that “Plaintiffs’ participation in the 2017 Residual Equity Plan does not

 qualify as a security under either federal or state law.” (ECF No. 60 at 33.) Both parties agree

 that Utah law is the governing state law on this issue. (Compare ECF No. 50 at 21–22 with ECF

 No. 55 at 38.) Because the court dismissed the ninth cause of action brought under section 10(b)

 of the Exchange Act, the court only addresses Defendants’ arguments relating to Utah law.

    1. State Law

        Plaintiffs argue that “[t]he contract participations are LLC interests that qualify as

 securities” under Utah law. (See ECF No. 55 at 43.) Relevant here, under Utah law, a “‘security’

 means a[n] . . . interest in a limited liability company.” Utah Code Ann. § 61-1-13(1)(ee)(i)(Q).

 To determine whether Plaintiffs’ interests in the 2017 Residual Equity Plan constitutes a security

 as an “interest in” the LLC under state law, this court first examines the relationship between the

 Equity Plan and the LLC Agreement.

        The 2017 Residual Equity Plan defines “Contract Participation” as “a Participant’s right

 to receive distributions of cash and other property attributable to a Contract Sale of an Eligible

 Residual Contract personally generated by such Participant, and related allocations of Profits,

 Losses, and any items of income, gain, loss, or deduction, all as described in more detail in the

 LLC Agreement, the Plan and the applicable Award Agreement.” (See ECF No. 50-1 at 7 (bold

 added).) “Participant” “means any Service Provider who receives an Award under the Plan.”

 (ECF No. 50-1 at 8 (bold added).) “Service Provider” means “a Director, employee, consultant,

 or other service provider of the Company . . . .” (ECF No. 50-1 at 9 (bold added).) “Award”
                                                  26
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1299 Page 27 of 34




 means “an award of one or more Contract Participations granted pursuant to the Plan.” (ECF No.

 50-1 at 5.)

         The 2017 LLC Agreement similarly defines “Contract Participation” as “a Contract

 Participant’s right to receive distributions of cash and other property attributable to a Contract

 Sale of an Eligible Residual Contract . . . personally generated by such Participant, and related

 allocations of Profits, Losses, and any items of income, gain, loss or deduction . . . .” (ECF No.

 50-2 at 11 (bold added).) The LLC Agreement defines “Contract Sale” as “the direct or indirect

 sale, exchange, or transfer of a Contract by the Company . . . to a third party . . . .” (ECF No.

 50-2 at 11.) The LLC Agreement defines “Contract” as “an agreement between a Subsidiary and

 a customer pursuant to which Subsidiary agrees to provide certain security equipment and related

 services to the customer.” (ECF No. 50-2 at 11 (bold added).)

         The LLC Agreement defines “Contract Participant” as “the holder of a Contract

 Participation.” (ECF No. 50-2 at 11.) The LLC Agreement defines “Service Provider” as “a

 Director, officer, employee, consultant . . . of the Company . . . .” (ECF No. 50-2 at 19.) There

 does not appear to be any dispute that Plaintiffs were considered both (1) “Participants” and

 “Service Providers” under the Residual Equity Plan and (2) “Contract Participants” and “Service

 Providers” under the LLC Agreement.

        Plaintiffs argue that under the Contract Participations they had a “right to equity

 ownership in the revenue streams stemming from customer contracts” they sold. (See ECF No.

 55 at 39 (emphasis added).) Apart from conclusory statements, Plaintiffs do not make arguments

 that they had any ownership interest in Alder Protection Holdings, LLC itself. They only argue

 that they had an equity interests in the “revenue streams” associated with the accounts they sold.

 And, as discussed above, under Section 4.5 of the LLC Agreement, “Contract Participants . . .


                                                  27
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1300 Page 28 of 34




 shall not be deemed to be Members or have any non-economic rights with respect to its Contract

 Participation . . . .” (ECF No. 50-2 at 31.) But because briefing on this Utah law issue was

 limited, the court declines to hold that Defendants are entitled to dismissal at this time.

    C. Defendants Are Not Entitled to Dismissal Under Rule 9(b)

          Defendants argue that “Plaintiffs’ securities fraud claims stand or fall with their common

 law claims.” (ECF No. 60 at 37.) As discussed above, Defendants simply ignore those portions

 of the Plaintiffs’ operative Complaint that satisfy Rule 9(b)’s heightened pleading standard.

 Defendants are not entitled to dismissal under Rule 9(b).

    D. “In Connection With” Argument

          Defendants argue that “no alleged statements that Plaintiffs attribute to any Defendant

 coincided with their participation in the 2017 Residual Equity Plan.” (ECF No. 50 at 37.) In

 response, Plaintiffs argue that “all of the Defendants’ misrepresentations and omissions were part

 of the scheme to defraud the Plaintiffs . . . by having them take residual equity interests instead

 of current compensation, which they otherwise would have received.” (ECF No. 55 at 47.) The

 court agrees that, read as a whole, the entire complaint alleges a scheme designed to persuade

 Plaintiffs to forego upfront compensation in exchange for residual equity interests—interests that

 Plaintiffs allege were illusory. The court rejects Defendants’ arguments at this stage of the

 proceedings.

    IV.      Outside Salesperson Argument

          Plaintiffs’ first cause of action is entitled “Violation of the Fair Labor Standards Act of

 1938 . . . (Failure to Pay Minimum and/or Overtime Wage).” (ECF No. 41 at 33.) Defendants

 argue that this cause of action fails because Plaintiffs “were outside salespersons.” (ECF No. 50

 at 37.) Defendants argue that “[t]he FLSA exempts from its minimum pay and overtime pay


                                                   28
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1301 Page 29 of 34




 requirements those who work ‘in the capacity of outside salesman.’” (ECF No. 50 at 28 (quoting

 29 U.S.C. § 213(a)(1)). “To qualify as an outside salesperson, an employee must (1) have the

 primary duty of making sales and (2) be ‘customarily and regularly engaged away from the

 employer’s place or places of business in performing such primary duty.’” Butt v. HF Mgmt.

 Servs., LLC, No. 18CV07017AMDLB, 2020 WL 207393, at *4 (E.D.N.Y. Jan. 14, 2020)

 (quoting 29 C.F.R. § 541.500(a)). The outside salesman exception “is an affirmative defense, on

 which the employer bears the burden of proof.” Id; see also Fowler v. Incor, 279 F. App’x 590,

 592 (10th Cir. 2008) (“the general rule is that the application of an exemption under the[FLSA is

 a matter of affirmative defense on which the employer has the burden of proof.”)). “In general,

 affirmative defenses are not properly available on a motion to dismiss for failure to state a claim,

 unless the ‘the defense appears on the face of the complaint.’” Dejesus v. HF Mgmt. Servs., LLC,

 No. 1:12-CV-1298 ERK RML, 2012 WL 5289571, at *2 (E.D.N.Y. Oct. 23, 2012) (citation

 omitted).

        Defendants argue that they can prevail on their affirmative defense at this stage of the

 proceedings because “Plaintiffs allege” in their operative Complaint “that ‘Alder is a door-to-

 door sales company’ and that ‘Alder uses door-to-door sales representatives to sell its products

 throughout the United States’ and that the sales representatives are compensated ‘on a

 commission basis.’” (ECF No. 50 at 29 (citation omitted).)

        “To take advantage of the FLSA’s exemptions, the employer must offer proof of the

 ‘actual duties’ of the employee, not just her job description, title, or the general duties of

 similarly situated employees.” Dejesus, 2012 WL 5289571 at *2. Apart from inviting this court

 to infer that Plaintiffs’ job title was that of “door-to-door salesmen,” Defendants have not

 pointed this court to any section of the Complaint that describes Plaintiffs’ duties in detail. “[I]t


                                                   29
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1302 Page 30 of 34




 is not clear” “how much of” their “role involved making outside sales,” as compared to other

 possible duties. Id. Defendants have not met their burden to prevail on their affirmative defense

 at this stage of the proceedings.

    V.      Retaliation Argument

         Plaintiffs’ sixth cause of action is entitled “FLSA Retaliation.” (ECF No. 41 at 38.) The

 “FLSA prohibits any person from retaliating against an employee for asserting her rights under

 the Act.” Pacheco v. Whiting Farms, Inc., 365 F.3d 1199, 1206 (10th Cir. 2004) Specifically, the

 FLSA provides:

         [I]t shall be unlawful for any person . . . to discharge or in any other manner
         discriminate against any employee because such employee has filed any
         complaint or instituted or caused to be instituted any proceeding under or related
         to this chapter, or has testified or is about to testify in any such proceeding, or has
         served or is about to serve on an industry committee[.]

 29 U.S.C. § 215(a)(3) “[A]n employee’s unofficial assertion of rights under § 215(a)(3) is also

 protected activity.” Pacheco, 365 F.3d at 1206. Plaintiffs allege that they “made numerous oral

 and written complaints and inquiries to Defendants regarding Alder’s failure to pay

 compensation owed to them.” (See ACC ¶ 167, ECF No. 41 at 38.)

         When a plaintiff “does not offer direct evidence of retaliation, [the Tenth Circuit]

 analyze[s] a retaliation claim under the burden-shifting framework delineated in McDonnell

 Douglas Corp. v. Green, 411 U.S. 792, 802–04, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).” Proctor

 v. United Parcel Serv., 502 F.3d 1200, 1207–08 (10th Cir. 2007). Defendants argue that the court

 should apply the McDonnell Douglas burden shifting framework. (ECF No. 50 at 37.) They

 therefore implicitly argue that Plaintiffs have alleged no direct evidence of retaliation. Plaintiffs,

 in Opposition, do not argue that they have alleged direct evidence of retaliation. The court

 therefore proceeds under the McDonnell Douglas burden-shifting framework.


                                                   30
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1303 Page 31 of 34




           “Under the first prong of the McDonnell Douglas framework, the employee must

 establish a prima facie case of retaliation by demonstrating (1) she engaged in protected activity

 under FLSA, (2) she suffered an adverse employment action contemporaneous with or

 subsequent to the protected activity, and (3) a causal connection between the protected activity

 and the adverse employment action.” Pacheco, 365 F.3d at 1206. Defendants argue that

 Plaintiffs have not alleged any facts that would satisfy the first and third elements described

 immediately above. The court addresses only the first element.

           Defendants argue that “Plaintiffs do not allege that they ever asserted a statutory right

 under the FLSA. Rather, Plaintiffs allege only that Vanleeuwen requested information about his

 compensation that was never provided” (ECF No. 50 at 30.) In opposition, Plaintiffs argue that

 “the Complaint includes allegations that ‘Plaintiffs . . . made numerous oral and written

 complaints and inquiries to Defendants regarding Alder’s failure to pay compensation owed to

 them.’” (ECF No. 55 at 51 (quoting ACC ¶ 167, ECF No. 41 at 38)). Defendants argue that the

 paragraph that Plaintiffs cite to “is conclusory,” and that “it is not a well-pleaded factual

 allegation showing that a Plaintiff made a complaint under or relating to the FLSA.” (ECF No.

 60 at 42.) The court agrees. The paragraph that Plaintiffs chose to rely on in their Opposition to

 Defendants’ Motion is, by definition, a conclusory allegation. “‘Allegations that are purely

 conclusory are not entitled to an assumption of truth.’” Mitchell v. Bank of New York Mellon, No.

 2:18-CV-00636, 2019 WL 2409658, at *10 (D. Utah June 7, 2019) (citation omitted).

           Based on the arguments presented, the court agrees with Defendants that Plaintiffs have

 not established a prima facie case of retaliation because they have not alleged facts that they

 engaged in a protected activity under the FLSA. The court dismisses Plaintiffs’ sixth cause of

 action.


                                                    31
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1304 Page 32 of 34




     VI.      Contract Argument

           Defendants argue that “Plaintiffs’ Third and Fourth Causes of Action, asserting claims

 for breach of the covenant of good faith and fair dealing against Alder should be dismissed . . . .”

 (ECF No. 50 at 31.) Defendants argue that Plaintiffs failed to “plead the most basic element of a

 breach of contract claim—the identification and the terms of the contract allegedly breached.”

 (ECF No. 60 at 42.) But as discussed above, Plaintiffs argued that “there may be more recent

 Agreements with somewhat different terms that superseded” the 2017 Divisional Sales Manager

 Agreements. (ECF No. 55 at 6.) And, as discussed above, Defendants do not dispute that

 Plaintiffs may have signed agreements more recently than 2017. (See ECF No. 60 at 6–8.)

 Further, Plaintiffs have alleged that they “were . . . denied copies of their signed Agreements” at

 the time the signed them. (ACC ¶ 67, ECF No. 41 at 18.)

           Considering that Defendants did not dispute that a more recent agreement than the 2017

 Divisional Manager Agreement may exist, presuming all of Plaintiffs’ factual allegations are

 true, and construing them in the light most favorable to the Plaintiffs, the court declines to

 dismiss Plaintiffs’ breach of contract claims at this time. Plaintiffs’ failure to identify the

 governing contract may be because Defendants did not provide the most recent contract to them.

 Discovery is needed.

     VII.     Unjust Enrichment Argument

           Defendants argue that “Plaintiffs’ Tenth Cause of Action for unjust enrichment should be

 dismissed because (1) there are express contracts governing the subject matter of the claimed

 unjust enrichment, and (2) with respect to the individual Defendants, Plaintiffs do not plead facts

 showing that they conferred a benefit on any of the individual Defendants.” (ECF No. 50 at 34.)

 In Opposition, Plaintiffs did not address Defendants’ argument that the unjust enrichment claim


                                                   32
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1305 Page 33 of 34




 should be dismissed as to the individual Defendants. (See ECF No. 55 at 54.) The court therefore

 dismisses the unjust enrichment claim as to the individual Defendants.

           Plaintiffs argue that their unjust enrichment claim should not be dismissed at this stage of

 the proceedings because it is “pleaded in the alternative to the contract claims.” (ECF No. 55 at

 54.) Rule 8(d)(3) of the Federal Rules of Civil Procedure allows Plaintiffs to assert inconsistent

 claims. Fed. R. Civ. P. 8(d)(3) (“A party may state as many separate claims or defenses as it has,

 regardless of consistency.”). The court agrees. Because the compensation Agreements may be

 voided, Plaintiffs may be able to recover under an unjust enrichment theory. C.f., Mitchell v.

 Wells Fargo Bank, 355 F. Supp. 3d 1136, 1165 (D. Utah 2018) (“If the contracts are voidable,

 the . . . Plaintiffs may be able to recover under an unjust enrichment theory.”)). It is premature to

 dismiss Plaintiffs’ unjust enrichment theory at this stage of the proceedings, so the court declines

 to do so.

                                                   Conclusion

    I.        Defendants’ Motion to Dismiss Plaintiffs’ class and collective action claims is
              DENIED.

    II.       Defendants’ Motion to Dismiss Plaintiffs’ common law fraud claims is DENIED.

    III.      Defendants’ Motion to Dismiss Plaintiffs’ securities law claims is GRANTED in part
              and DENIED in part.

              a. Defendants’ Motion to Dismiss Plaintiffs’ claims for relief under federal law is
                 GRANTED.

              b. Defendants’ Motion to Dismiss Plaintiffs’ claims for relief under Utah law is
                 DENIED.

    IV.       Defendants’ Motion to Dismiss Plaintiffs’ FLSA minimum wage and overtime claims
              is DENIED.


                                                    33
Case 2:19-cv-00512-CW-DBP Document 82 Filed 02/05/21 PageID.1306 Page 34 of 34




    V.       Defendants’ Motion to Dismiss Plaintiffs’ FLSA retaliation claim is GRANTED.

    VI.      Defendants’ Motion to Dismiss Plaintiffs’ contract claims is DENIED.

    VII.     Defendants’ Motion to Dismiss Plaintiffs’ unjust enrichment claim is DENIED.




          DATED this 5th day of February 2021.




                                             BY THE COURT:




                                             Honorable Clark Waddoups
                                             United States District Judge




                                                 34
